DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 objected to because of the following informalities:
In claim 5, “4claim 1” should read –claim 1--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the portion among the inner surface of the hole, which is located on the bottom side with respect to the specific reference plane".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the line segment collection surface".  There is insufficient antecedent basis for this limitation in the claim.
The above claim elements are introduced in claim 2, and therefore Claim 3 has been interpreted to depend from claim 2 for the purpose of compact prosecution.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seyler et al. (US 2014/0087130 of record) hereinafter Seyler.
Regarding claim 1, Seyler teaches:
A plastic molded product ([0048]), comprising:
a plastic body ([0026]) provided with a plurality of holes (Fig 2, Annotated Seyler Fig 2: micropits 28; [0030]), which are recessed in a common depth direction ([0030]), on a surface of the plastic body ([0026, 0030]), wherein
the holes include: an inner surface, which includes an inlet (Fig 2, Annotated Seyler Fig 2: micropit opening 30; micropit sidewall 34); a specific reference plane perpendicular to the depth direction, the specific reference plane including at least a portion of the inlet (Fig 2, Annotated Seyler Fig 2: dotted line representing diameter 32 is perpendicular to the depth direction which includes the micropit opening 30); and a depth reference point, which is spaced away from a center point on an inlet side of the specific reference plane toward a bottom side of the hole, (Fig 2, Annotated Seyler Fig 2; one of ordinary skill can select a depth reference point that meets the claimed limitations), and
a bottom portion which is a deepmost portion of the inner surface of the hole is in a position which coincides with the reference point or is deeper than the reference point toward the bottom side (Fig 2, Annotated Seyler Fig 2; one of ordinary skill can select a depth reference point that meets the claimed limitations).
Seyler does not explicitly recite the depth reference point being spaced away by a distance equal to 1/4 of a maximum value of an inlet side bore diameter on the specific reference plane.  However, Fig 2 of Seyler appears to show this relationship (see Annotated Seyler Fig 2 for one possible depth reference point that meets the claimed limitations.  The examiner notes that there are an infinite number of possible depth reference points in Fig 2 of Seyler that meets the claim limitations).  Therefore, it would be obvious to one of ordinary skill in the art to select one of the above reference points spaced 1/4 of a maximum value of an inlet side bore diameter on the specific reference plane in order to obtain reduction of gloss as taught in Seyler.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). 

    PNG
    media_image1.png
    750
    823
    media_image1.png
    Greyscale

Regarding claim 2, Seyler teaches the product of claim 1.
Seyler further teaches wherein the specific reference plane is a plane on which a deepmost point among points on a circumference that constitutes the inlet is located (Fig 2, Annotated Seyler Fig 2),
the hole includes: all line segments connecting points of the circumference on the inlet side on the specific reference plane and the depth reference point; and a line segment collection surface defined by collecting all the line segments (Fig 2, Annotated Seyler Fig 2),
wherein a portion among the inner surface of the hole, which is located on the bottom side with respect to the specific reference plane, is in a position which coincides with the line segment collection surface or is deeper than the line segment collection surface toward the bottom side (Fig 2, Annotated Seyler Fig 2).
Regarding claim 3, Seyler teaches the product of claim 2.
Seyler further teaches wherein the portion among the inner surface of the hole, which is located on the bottom side with respect to the specific reference plane, is in a position which is deeper than the line segment collection surface toward the bottom side (Fig 2, Annotated Seyler Fig 2).
Regarding claim 4, Seyler teaches the product of claim 1.
Seyler does not explicitly recite wherein the maximum value of the inlet side bore diameter is equal to or less than 1.0 mm.
However, Seyler teaches that having a larger micropit average diameter prevents proper spacing of the micropits and that having smaller micropit average diameter will not trap light reflection ([0031]).  This reasoning logically applies to the max value of the bore diameter as the average diameter is determined in part by the max value.  Therefore, one of ordinary skill in the art would reasonably consider the micropit average diameter/max diameter to be a result effective variable.  It has been held that the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See MPEP 2144.05(II).  Therefore, it would have been obvious to one of ordinary skill in the art to have arrived at the claimed diameter of the micropit would have been motivated to do so in order to optimize for the parameters of proper spacing and light trapping as taught by Seyler.
Regarding claim 5, Seyler teaches the product of claim 1.
Seyler further teaches wherein a shape of the inlet of the hole as viewed in the depth direction is rectangle, regular polygon, circle, or ellipse ([0030]).
Regarding claim 6, Seyler teaches the product of claim 5.
Seyler further teaches wherein a region, in which the plurality of the holes are formed on the surface of the plastic body, is a plane, and the plane is the specific reference plane (Fig 2, Annotated Seyler Fig 2).
Regarding claim 7, Seyler teaches the product of claim 5.
Seyler further teaches wherein a region, in which the plurality of the holes are formed on the surface of the plastic body, is a curved surface (Fig 2, Annotated Seyler Fig 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743